It appCare(j f:o i]le court in the investigation of this cause, that John Banks, in September, 1782, purchased (jjiar¡cs|-onj 0f Newcomen & Collet, and Hands & ^bichford and others, goods to a considerable amount, conditions mentioned in articles of agreement; and that -^'clT*e & Patton, by bonds of the same date, guaranteed that payment should be made to them, in the particular m0l^e specified in the said articles, which have been exhibited in this cause. It also appeared by an agreement ma(M between Banks & Ferric, on the 22d of October, 1782, (reciting the above purchase,) that Ferric is inte-Tested one third in the said purchases. It further appeared, 011 ^1C 30*h J,lric, 1783, an account was stated by Banks & Ferrie of the goods purchased as above, which' binned the Charleston speculation; and the profits on them were estimated at one hundred aiid eighty-five pounds per cent, on the first costs; and that in consequence, Ferrie’s third being set down.at seven thousand twp inquired and fifteen pounds eleven shillings and three penco, a debt due to the house of John Banks & Co. by *165Pierce, White <Sc Call, was assigned by Banks to Ferric, towards payment of that third; and that Feme obtained from Pierce, White & Call, the plantation called Nel-villc, towards satisfaction of that debt. It further appeared, that general Greene, in April, 1783, guaranteed to Newcomen & Collet and others, payment of their debts by Banks k Ferric and others. It appeared also to the court, that a considerable part of the goods of the Charleston speculation (to a larger amount than the sum Feme’s share of the profits was estimated at) was not paid for» And they were of opinion, that Banks had no right to make such assignment to Ferric under an idea of profits, before such profits were really and actually ascertained. And it also having appeared that the said Nathaniel Greene had given his private bonds to said Newcomen & Collet, for the payment of the debt which he had guaranteed. The court, after a full discussion, decreed, that the plantation called Nelville in bill mentioned, be sold by the master, on a prescribed credit, with interest on bonds, to remain subject to the further order of this court; and that the defendant Ferric join in the conveyance of the premises: That an account be taken by tlic master of the profits on the goods purchased by John Banks, of Harris & Blackford, Newcomen k Collet and others, and of ¿be balance still due on those purchases; and of what general Greene and his representatives have received tot-wards satisfaction of the guarantee entered into by him as in hill mentioned. — .And the master having afterwards reported, that in obedience to the said decree, the said plantation called Nelville had been sold, and that the defendant Ferric has joined in the conveyances of the premises, thereby accounting for the fund which the com.plainants have alleged to bo vested in the said plantation: But that the profits on tlie said goods (if any) have not been and probably could not be ascertained, as tlic parties who are possessed of the said books, arc without the jurisdiction of the court, — the court therefore decreed, that the master, after applying such of the securities as shall be sufficient to satisfy a mortgage to which *166the land was subject when purchased, shall deliver to the executors of general Greene the remainder of the securities, for which the said plantation was sold: And that the said Ferrie he discharged from any further claim of the complainants, on account of the said speculation; unless it shall appear from the return of the commission sent forth for the purpose of taking a statement of profits, that the goods of the Charleston speculation have sold for less than prime costs, in which case the said Ferrie shall be obliged and he is hereby decreed to pay to the complainant one third part of the said deficiency, in conformity to his agreement with John Banks, on the 22d of October, one thousand seven hundred and eighty-two.
E. Rutledge for complainant. — Gen. C. C. Pinckney for defendant.